Opinion issued August
31, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-05-01070-CV
———————————
VANESSA
SINEGAURE, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF DARNELL
SINEGAURE, DECEASED; VIRGINIA SINEGAURE; DARNELL JONES; AND HAROLD MOORE,
Appellants
V.
BALLY TOTAL FITNESS CORPORATION, Appellee

 

 
On Appeal from the 334th District Court
Harris County, Texas
Trial Court Case No. 2002-17048

 

 
 
MEMORANDUM
OPINION




We dismiss this appeal for want of
prosecution.  On July 31, 2007, a
bankruptcy proceeding was commenced, thus staying all proceedings in this
Court.  See 11 U.S.C. § 362 (2006) (automatic stay in bankruptcy).  On June 10, 2010, the Clerk notified the parties
that the Court had learned from the public records of the bankruptcy court that
the bankruptcy proceeding was ordered closed on December 30, 2009 and unless,
within 20 days of the date of the notice, any party to this appeal filed a
motion to retain, the appeal would be reinstated and dismissed for want of
prosecution.  The specified time has
passed and no party to the appeal has filed a motion to retain.
Accordingly, we reinstate the appeal
on our active docket, and we dismiss it for want of prosecution.  See
Tex. R. App. P. 8.3
(reinstatement of case suspended by bankruptcy filing), 42.3(b) (allowing dismissal
for want of prosecution).
 
PER
CURIAM
Panel consists of Justices Jennings, Alcala, and Massengale.